United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-01 ATLAS RESOURCES PUBLIC #18-2009 (C) L.P. (Name of small business issuer in its charter) Delaware 27-0213766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
